                                                                Case 2:15-cv-00644-VCF Document 98 Filed 03/31/21 Page 1 of 3


                                                       1   GARRETT R. CHASE, ESQ.
                                                           Nevada Bar No. 14498
                                                       2   SHUMWAY VAN
                                                           8985 South Eastern Avenue, Suite 100
                                                       3
                                                           Las Vegas, Nevada 89123
                                                       4   Telephone: (702) 478-7770
                                                           Facsimile: (702) 478-7779
                                                       5   Email: garrett@shumwayvan.com
                                                           Attorney for MDM Consultants, Inc.
                                                       6
                                                                                      UNITED STATES DISTRICT COURT
                                                       7
                                                                                              DISTRICT OF NEVADA
                                                       8

                                                       9   INVEST VEGAS LLC; MDM
                                                           CONSULTANTS, INC.
                                                      10
                                                                                                            Case No.: 2:15-cv-00644-VCF
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11                     Plaintiff,
                                                           v.
       8985 South Eastern Avenue, Suite 100




                                                      12                                                     STIPULATION AND ORDER TO EXTEND
                                                           21ST MORTGAGE CORPORATION; CAL-                     PRE-TRIAL ORDER DEADLINE AND
             Las Vegas, Nevada 89123




                                                      13   WESTERN RECONVEYANCE                                       CONTINUE TRIAL
                                                           CORPORATION; NATIONAL CITY
                                                      14
                                                           MORTGAGE, A DIVISION OF                                         (FIRST REQUEST)
                                                      15   NATIONAL CITY BANK OF INDIANA;
                                                           COMMONWEALTH LAND TITLE
                                                      16   INSURANCE COMPANY; ONTARIO
                                                           CONDOMINIUM RENTAL SERVICES,
                                                      17   INC; HARLEE S. CARTER; LANA
                                                           CARTER; DARREN C. BOUTON; DOES I
                                                      18
                                                           through X, inclusive; ROE BUSINESS
                                                      19   ENTITIES I through X inclusive.

                                                      20                    Defendants.

                                                      21

                                                      22            Plaintiff MDM Consultants (“Plaintiff”) and Defendant 21st Mortgage Corporation

                                                      23   (“Defendant”) (collectively, the “Parties”), by and through their respective counsel of record,

                                                      24   hereby stipulate and agree that the pre-trial deadlines in this matter be continued by 60 days to

                                                      25   allow the Court to resolve Defendant’s pending Motion for Reconsideration, and to allow the

                                                      26   Parties to discuss potential resolution of this matter. Specifically, the Parties are requesting that

                                                      27   the current deadline to submit the Joint Pretrial Order, currently scheduled for April 5, 2021, be

                                                      28   extended 60 days or to after such time as this Court has resolved the pending Motion for


                                                                                                            1
                                                             Case 2:15-cv-00644-VCF Document 98 Filed 03/31/21 Page 2 of 3


                                                       1   Reconsideration. Though not yet scheduled, the Parties also request that the trial in this matter be

                                                       2   continued accordingly. This is the first stipulation of the Parties to continue these deadlines, and

                                                       3   the time of trial in this matter. As the relevant timelines have not lapsed, and as this request will

                                                       4   allow the parties to discuss settlement potential and allow the Court time to resolve Defendant’s

                                                       5   pending Motion for Reconsideration, good cause exists for this stipulated request. Further, this

                                                       6   Stipulation complies with the relevant provisions of LR IA 6-1(a) and LR 26-4. Accordingly, the

                                                       7   Parties propose that the deadline for the Joint Pretrial Order be continued until June 4, 2021, or 30

                                                       8   days after the Court announces its decision regarding Defendant’s Motion for Reconsideration.

                                                       9

                                                      10
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                            DATED this 30th day of March, 2021.                 DATED this 30th day of March, 2021.
                                                      11
                                                                SHUMWAY VAN                                         HUTCHINSON & STEFFEN, PLLC
       8985 South Eastern Avenue, Suite 100




                                                      12
             Las Vegas, Nevada 89123




                                                      13    By: /s/ Garrett R. Chase                            By: /s/ Michael R. Brooks
                                                                GARRETT R. CHASE, ESQ.                              MICHAEL R. BROOKS, ESQ.
                                                      14        Nevada Bar No. 14498                                Nevada Bar No. 7287
                                                                8985 S. Eastern Ave., Suite 100                     8985 S. Eastern Ave., Suite 100
                                                      15        Las Vegas, NV 89123                                 Las Vegas, NV 89123
                                                                Attorney for MDM Consultants, Inc.                  Attorney for 21st Mortgage Corporation
                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                                                                            2
                                                            Case 2:15-cv-00644-VCF Document 98 Filed 03/31/21 Page 3 of 3


                                                       1                                              ORDER
                                                       2         Upon Stipulation of the parties, and for good cause appearing therefore, IT IS HEREBY

                                                       3   ORDERED as follows:

                                                       4         a. Deadline to for Joint Pretrial Order: June 4, 2021.

                                                       5         IT IS SO ORDERED.

                                                       6

                                                       7                                                  ______________________________
                                                                                                          Cam Ferenbach
                                                       8                                                  United States Magistrate Judge
                                                       9                                                      March 31, 2021

                                                      10
                                                           Respectfully Submitted by:
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11
                                                           SHUMWAY VAN
       8985 South Eastern Avenue, Suite 100




                                                      12
                                                           BY: /s/ Garrett R. Chase
             Las Vegas, Nevada 89123




                                                      13   GARRETT R. CHASE, ESQ.
                                                      14   Nevada Bar No. 14498
                                                           8985 South Eastern Avenue, Suite 100
                                                      15   Las Vegas, NV 89123
                                                           Attorney for MDM Consultants, Inc.
                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                                                                          3
